Citation Nr: 0734292	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  97-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from Jan 1957 to Dec 1960, 
with prior service in the California Army National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In April 1998, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  In March 2000 and June 2003, the Board remanded 
these matters to the RO to afford due process and for other 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claims (as most recently reflected in a May 2007 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.

2.  A left knee disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

3.  A right knee disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  A right knee disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
inasmuch as the VCAA was enacted some years after the initial 
adverse rating from which this appeal derive, there is no 
logical way in which that could have been accomplished.  
Nevertheless, the Board notes that, while notice provided to 
the appellant was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claims for service connection were readjudicated 
in a SSOC dated in May 2007.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, and he 
has taken full advantage of these opportunities, submitting 
evidence and argument in support of his claim.  Viewed in 
such context, the furnishing of notice after the decision 
that led to this appeal did not compromise the essential 
fairness of the adjudication. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004).  The veteran has had a "meaningful 
opportunity to participate effectively,"  Dingess/Hartman, 
and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the appellant.  
Therefore, with respect to the timing requirement for the 
notice, the Board concludes that to decide this appeal would 
not be prejudicial to the claimant.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service medical records reflect that the first and only 
complaint as to the veteran's left knee was in April 1960, 
while he was being treated for an unrelated ailment.  On 
objective examination, there was some slight loss of full 
extension of the left knee along with very slight crepitus.  
X-rays and clinical examination were documented as completely 
normal.  No other service medical records document any 
complaints or treatment for either knee. The separation 
medical examination of December 1960 reported the knees as 
entirely normal.  

The RO has expended considerable effort in collecting several 
volumes of post service medical records.  While all records 
have been reviewed, only the pertinent records will be 
discussed, while records documenting other disorders 
unrelated to this claim, will not be mentioned. 

Notably, references include a June 1983 treatment record from 
Permanente Medical Center noting that the veteran reported 
slipping and falling at his job several weeks earlier, 
injuring his right knee.  Objectively, there was no pathology 
noted clinically identified on May 9, 1983, although there 
was some swelling without redness or increased heat.  The 
knee popped when flexed.  A May 10, 1983 X-ray film revealed 
no evidence of fracture or dislocation.  He also reported a 
past history of injuring that same knee when hit by a 
baseball in 1961 (post military service).  On May 27, 1983, 
the right knee examination was normal.

A May 21, 1987 VA outpatient treatment record noted that 
right and left knee films revealed chronic arthritis and 
probable degenerative joint disease.  

A July 1992 private medical evaluation performed with in 
conjunction with a Pennsylvania Disability Claim, included a 
history of the veteran having slipped on a wet surface in 
April 1990, injuring both knees.  Post traumatic 
osteoarthritis and osteochondromatosis of the knees were 
diagnosed.  In the veteran's past medical history, the 
examiner failed to record any trauma to the knees other than 
the April 1990 incident.  The veteran underwent several 
surgical procedures for his knees thereafter.

The veteran claimed at an October 1997 VA examination that, 
while in boot camp, (sometime in the 1950's) he was forced to 
duck walk the entire length of the parade ground with rocks 
in his backpack and that along with cleaning duties on his 
knees, he claimed to have developed knee problems in service.  
The assessment was status post multiple knee surgeries, which 
the veteran attributed to boot camp.  

Attempts by the RO to obtain additional service medical 
records reflect that in June 2000, the National Personnel 
Records Center (NPRC) responded that the veteran did not have 
any inservice treatment in San Francisco.  A second response 
by the NPRC in August 2000 was to the effect that there were 
no other records concerning treatment of the veteran in 
service. 

A VA orthopedic examination was performed in December 2001.  
It was indicated by the physician that he had reviewed the 
service medical records.  He noted that there was silent for 
any knee disorders.  He concluded that it was unlikely that 
the veteran's bilateral knee disorder was caused by an event, 
injury, condition or disease documented during service.  
Diagnosis was bilateral osteoarthritis of both knees, post 
both knee replacement without any evidence that the 
aforementioned disorders had their beginnings during military 
service.  

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Analysis

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his service, 
because there are no indications in the record that he has 
received formal medical training in orthopedics, he thus 
lacks the requisite professional qualifications to make 
diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's representative urges that because the October 
1997 VA examiner failed to discount the veteran's reported 
history of onset of knee problems in boot camp, the 
associated examination report should be considered as 
supporting the veteran's claims.  Careful examination of that 
examination report reveals that the examiner was merely 
transcribing the veteran's account of history.  The Court has 
held on a number of occasions that a medical opinion which is 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].  

In sum, it is well settled that the Board is not required to 
accept doctors' opinions that are based upon the claimant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) and Elkins v. Brown, 5 Vet. App. 474, 
478 [rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  In consideration of the 
foregoing, the Board considers that the October 1997 VA 
examination does not support the veteran's claim.  The 
December 2001 examination is more probative because it is the 
product of a review of the service medical records, and more 
conclusively addresses the possibility of an association 
between the current knee disorders and military service.  
That examination plainly does not support the claim.  

In this case, there was no actual knee disorder diagnosed on 
the veteran's separation examination of December 1960, and 
that in 1983, more than twenty years after service, the 
veteran attributed his knee problems to documented post 
service injuries.  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  The Board 
additionally notes that the assertion as to a relationship 
between his knee disorders and military service was made only 
in connection with his claim for benefits.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while 
interest in the outcome of a proceeding does not affect the 
competency of to testify, it may affect the credibility of 
testimony).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
There is no competent evidence associating the knee disorders 
to military service.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   


ORDER

Service connection for left knee disorder is denied.  

Service connection for right knee disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


